Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JESUS GUADALUPE HERNANDEZ,)
		   No.  08-02-00043-CR

)
			Appellant,)
			Appeal from

)
v.)
		     195th District Court

)
THE STATE OF TEXAS,)
		 of Dallas County, Texas

)
			Appellee.)
		    (TC# F-0149203-PN)


MEMORANDUM OPINION


	Jesus Guadalupe Hernandez appeals his conviction for possession with intent to deliver more
than 400 grams of cocaine.  Appellant waived his right to a jury trial and entered an open plea of
guilty.  The trial court found Appellant guilty and assessed his punishment at a fine of $12,000 and
imprisonment for a term of fifteen years.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	The record reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Appellant made a judicial
confession admitting his guilt.  Further, Appellant waived his right to appeal in writing.  We have
carefully reviewed the record and counsel's brief, and agree that the appeal is wholly frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.  The
judgment is affirmed.

March 13, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)